Citation Nr: 1515981	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-46 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder to include skin cancer, to include as due to herbicide (Agent Orange) exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  His duty included service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a video-conference hearing in April 2012.  A transcript has been associated with the claims folder.

In May 2012 and in August 2014, the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration. 

An issue of service connection for a lung disorder, specifically referred to as a "spot" on the lung has been raised by the record in a written statement from the Veteran received at the RO in January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand of this matter continues to be necessary to address continued evidentiary deficiencies and to obtain new evidence described by the Veteran.  Specifically the Veteran in his January 2015 statement reports that he underwent an Agent Orange examination in the Big Spring VA, and indicated that a "spot" on his lung was discovered.  He did not give the date of this examination but does appear to suggest this discovery was recent.  There is not currently a VA Agent Orange disorders examination of record.  It is noted that the September 2014 VA skin examination (apparently conducted in El-Paso) did discuss whether Agent Orange played a role in the development of the Veteran's skin cancers, but this examination did not include any other findings regarding Agent Orange (to include the claimed spot on the lung).  No other records or examination reports from the Big Spring VA are shown to contain such an Agent Orange examination report.  As this examination could contain potentially pertinent evidence and is in the VA's constructive possession, this examination report should be obtained.  

Additionally, outstanding fee-basis  records that had been pointed out by the prior August 2014 remand as warranting association with the claims file, have yet to be obtained.  Specifically an outside consult in which the Veteran was seen by dermatology at Texas Tech University School of Medicine in April 2011 (with the records said to be either in Vista Web or Vista imaging) for a procedure-specifically dated on April 26, 2011-remains outstanding, despite this matter being remanded in part to obtain this record.  The Board notes that this is a private record, although approved by the VA for fee basis purposes, a review of the records in Vista Web or Vista imaging has failed to disclose it.  The Board further notes that the RO's December 2014 supplemental statement of the case states that a consult report from this private facility was uploaded to the electronic folder on August 20, 2014, but review of the electronic folder in its entirety fails to disclose the existence of such an upload on this date.  Thus the development ordered in the Board's August 2014 remand remains incomplete.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that complete VA treatment records pertaining to the Veteran's skin problems, have been obtained and associated with the claims folder.  In particular, records should include any records from an Agent Orange examination said to have been conducted in the Big Springs VA.  Additionally, the AOJ should again locate and associate records of the April 26, 2011 outside consult from dermatology at Texas Tech said to be either located in Vista Web or Vista imaging.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.  

2.  In regards to the outside records from dermatology at Texas Tech, if these records are not available in the VA system, then steps should be taken to request that the Veteran provide the additional information necessary to obtain these private records, pertaining to the April 26, 2011 treatment, in addition to names and addresses of any additional health care providers who have provided treatment pertinent to his claimed skin cancers.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

3.  After conducting any additional development deemed necessary, readjudicate the appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






